Citation Nr: 0718699	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-15 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to an initial, compensable rating for bilateral 
hearing loss.


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from March 1952 to April 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision in which 
the RO granted service connection and assigned an initial, 
noncompensable rating for bilateral hearing loss, effective 
March 12, 2003.  The veteran filed a notice of disagreement 
(NOD) with the initial rating assigned in June 2004, and the 
RO issued a statement of the case (SOC) in April 2005.  After 
the veteran submitted additional evidence in May 2005, the RO 
issued a supplemental SOC (SSOC) later that month, which 
reflects the continued denial of a higher rating.

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for disabilities already service 
connected).

In August 2006, the Board remanded this matter to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development .  After completing the requested 
action, the RO/AMC continued the denial of the claim (as 
reflected in a March 2007 SSOC), and returned this matter to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Audiometric testing has revealed, in September 2002, 
Level I hearing in each ear; and in March 2004, Level III 
hearing in the right ear and Level II hearing in the left 
ear.


CONCLUSION OF LAW

The criteria for an initial, compensable rating for bilateral 
hearing loss have not been not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.321, 3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 
6100) and 4.86 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id.; see also Pelegrini, 18 Vet. 
App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an August 2006 post-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for an initial 
compensable rating for bilateral hearing loss, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claims.  
The August 2006 letter also informed the veteran how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations.  After 
issuance of the August 2006 letter, and opportunity for the 
veteran to respond, the March 2007 SSOC reflects 
readjudication of the claim.  Hence, the veteran is not shown 
to be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, and the report of a VA-authorized audiological 
evaluation.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluation.  Ratings for hearing impairment range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2006).

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85 (2006).

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86 (2006):

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2006).

The Board also notes that, because this appeal arises from 
the grant of service connection and assignment of an initial 
rating, the Board has considered whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), pursuant to Fenderson, is 
warranted.  However, considering the pertinent evidence in 
light of the above-noted legal authority, the Board finds 
that the record presents no basis for assignment of a 
compensable rating for bilateral hearing loss.

The pertinent evidence in connection with the veteran's claim 
reflects that, on private audiological testing in September 
2002, pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
25
20
35
60
35
Left ear
25
30
70
70
49

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.

On VA-authorized audiological testing in March 2004, pure 
tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
20
25
40
65
38
Left ear
30
35
70
80
54

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 88 percent in the left ear.

Applying the method for evaluating hearing loss to the 
results of the veteran's audiological evaluations, the 
September 2002 private audiometry results reveal Level I 
hearing in each ear, based on application of the reported 
findings to Table VI.  Application of these findings to Table 
VII corresponds to a 0 percent rating under 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2006).  The March 2004 VA-authorized 
audiometry results reveal findings of Level III hearing in 
the right ear, and Level II hearing in the left ear, based on 
application of the reported findings to Table VI.  
Application of the findings to Table VII also corresponds to 
a 0 percent rating under Diagnostic Code 6100.  The Board 
points out that none of the pure tone thresholds recorded in 
connection with either evaluations examinations reflect 
exceptional hearing impairment, and thus 38 C.F.R. § 4.86 is 
not for application.

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss, and notes the veteran's reference to the May 2005 
letter from Dr. Slattery, who summarized the findings of the 
September 2002 audiological evaluation and diagnosed moderate 
sensorineural hearing loss requiring hearing aids.  However, 
it must be emphasized that the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometry results are obtained.  Hence, the 
Board has no discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  In other words, the Board is bound by law to 
apply VA's rating schedule based on the veteran's audiometry 
results.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. § 4.1 (2006).

Given the mechanical nature of deriving the evaluation for 
the veteran's hearing loss, it would appear that the 
provisions of 38 C.F.R. § 3.321 (2006) (for assignment higher 
rating on an extra-schedular basis, and cited to in the April 
2005 SSOC).  However, even if consideration of those 
provisions in rating this disability is disability was 
appropriate, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), or 
to warrant frequent periods of hospitalization, nor has the 
disability otherwise rendered impractical the application of 
the regular schedular standards.  In the absence of evidence 
of any of the factors outlined above, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a compensable rating for 
bilateral hearing loss at any point since the March 12, 2003 
effective date of the grant of service connection.  As such, 
staged rating, pursuant to Fenderson, is not warranted, and 
the claim for a higher initial rating for bilateral hearing 
loss must be denied.  Given the mechanical method of deriving 
ratings for hearing loss, the benefit-of-the-doubt doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

An initial, compensable rating for bilateral hearing loss is 
denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


